DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims

Claims 1-20 are presented for examination in this application No. 16/775,297 filed on 01/19/2020. Claims 1, 12 and 17 are independent. 

Examiner notes
(A). Drawings submitted on 01/29/2020 comply with the provisions of 37 CFR 1.121(d), and have been fully considered by the Examiner.
(B)  Limitations have been provided with the Bold fonts in order to distinguish from the cited part of the reference (Italic).
(C).  Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP §§ 2141.02 and 2123.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, 
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Internet E-mail
A written authorization by Applicant is required for the Examiner to respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122, such as proposed Examiner’s Amendments or interview agenda items (MPEP 502.03; See Internet Usage Policy, 64 FR 33056 (June 21, 1999)). To authorize e-mail communications from the Examiner (e.g. proposed Examiner’s Amendments), the Applicant must place a written authorization in the record. Applicant may authorize electronic and email communication by the Examiner via PTO Automated Interview Request web service.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractlce. 


Priority (continuation)
Applicant’s claim for the benefit of a prior-filed application 14/210,980 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. Accordingly, the continuation of application’s priority date 03/15/2013 (provisional) is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 12 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.  
As to claim 1, the claim recites:

A method of executing executable code, wherein the method is implemented at least partly by a device, and wherein the method comprises: 
using a code-based execution form and a data-based execution form to execute the executable code, by at least providing location of data arranged in one or more data-based forms, to a code-based execution processor for processing in code-based form, during the execution of the executable code.
Under the broadest reasonable interpretation in light of the specification the above elements recite a mental process because all of the above steps are performable by the human mind with aid of pen and paper. Note that the claimed “code-based” and 
None of the additional elements integrate the judicial exception into a practical application. References to steps of the method as being performed “by a system / device”, to “execute” providing “location” of data arranged into the algorithm amount to nothing more than implementing the abstract idea on a generic computing device. See M.P.E.P. § 2106.07(a). “execution” and “possessing” features amount to mere data gathering, i.e., extra-solution activity. See M.P.E.P. § 2106.05(g). And to extent the fact that the information being executed and processed, etc. relates to a “software testing” and the fact that the identified pattern of “data arrange” in a software test environment constitute additional elements, these features only limit the abstract idea to particular technological environment or field of use. See M.P.E.P. § 2106.05(h). 
Looking at the claim limitations as an ordered combination yields the same conclusion as that reached when looking at the elements individually. Their collective function is merely to implement the abstract idea on a generic computing device in a particular technological environment or field of use.
The claim does not include additional elements that amount to significantly more than the judicial exception either, for the substantially the same reasons discussed above with respect to a practical application. Note that reevaluation of the extra-solution activity steps (e.g., “using…” and “processing”) per step 2B of the 2019 Patent Subject Matter Eligibility Guidance does not indicate that these elements are anything more than what is well-understood, routine and conventional in the field at least because using, 
As to claims 12 and 17, the features of these claims do not indicate an integration of the abstract idea into a practical application or amount to significantly more than the abstract idea at least because they are performable by the human mind with aid of pen and paper and only further describe the abstract idea. Note as with claim 1 that the fact the algorithm is a “executing and processing” and “a computer program product embodied on a non-transitory computer readable medium” algorithm amounts to nothing more than implementing the abstract idea on a generic computer.

As to claims 3-5, the features of determine switch form and providing location of the data arrange these claims do not indicate an integration of the abstract idea into a practical application or amount to significantly more at least because describing the data and code being analyzed the type of software testing only further limits the abstract idea to particular technological environment or field of use. See M.P.E.P. § 2106.05(h).

As to claim 6, the features of these claims do not indicate an integration of the abstract idea into a practical application or amount to significantly more at least because providing sequential access to data arrange claimed is also performable by the human mind with aid of pen and paper, meaning the claim only further describes the abstract idea itself as opposed additional elements integrating the abstract idea into a practical application or amounting to significantly more than the abstract idea. 

As to claim 7, the features of these claims do not indicate an integration of the abstract idea into a practical application or amount to significantly more at least because identifying “patterns of data” and providing “pattern of data” to a code-based execution amounts to nothing more than implementing the abstract idea on a generic computer.

As to claims 8 and 9, the synchronizing data portion arranged features of this claim do not indicate an integration of the abstract idea into a practical application or amount to significantly more than the abstract idea at least because they only further describe the arrangement of data being performed. That is to say, they only further describe the abstract idea itself. To the extent the type of effectively stopping an additional element, that type only further limits the abstract idea to a particular field of use.

As to claim 10, the features of these claims do not indicate an integration of the abstract idea into a practical application or amount to significantly more than the abstract idea for the reasons set forth above with respect to claim 3.

As to claim 11, the modifying of existing dataflow features of this claim do not indicate an integration of the abstract idea into a practical application or amount to significantly more than the abstract idea at least because they only further describe the data customization being performed. That is to say, they only further describe the abstract idea itself. 

As to claim 13 the claim recites the instruction from an instruction set architecture reference. The addition of a one or more processors operable for performing the method does not indicate integration of the abstract idea into a practical application or amount to significantly more than the abstract idea at least because these features amount to nothing more than implementing the abstract idea on a generic computer.

As to claims 14-16 the claim recites the same abstract idea as claims 5-7. The addition of a one or more processors operable for performing the method does not indicate integration of the abstract idea into a practical application or amount to significantly more than the abstract idea at least because these features amount to nothing more than implementing the abstract idea on a generic computer.

As to claims 18-20, the claim recites the same abstract idea as claims 3-5. The addition of a computer program product embodied on a non-transitory computer readable medium comprising computer code for performing the method does not indicate integration of the abstract idea into a practical application or amount to significantly more than the abstract idea at least because these features amount to nothing more than implementing the abstract idea on a generic computer


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-6, 8-13 and 17-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,552,126. Although the conflicting claims are not identical, they are not patentably distinct from each other because software development based on same components having almost similar functionality. The patent claims incorporate limitations of instant application as describe below:

Instant Application (16/775,297)
Patent Application (10,552,126)
1. A method of executing executable code, wherein the method is implemented at least partly by a device, and wherein the method comprises: using a code-based execution form and a data-based execution form to execute the executable code, by at least providing location of data arranged in one or more data-based forms, to a code-based execution processor for processing in code-based form, during the execution of the executable code.  
2. The method of claim 1, wherein the method further comprises: executing the executable code in a first form of execution that is either a code-based execution form or a data-based execution form; and thereafter, switching from the first form of the execution to a second form of the execution that is a different from the second form of the execution, and wherein the switching from the first form of the execution to the second form of the execution further comprises: switching between a data-based operator and code-based operator during the execution of the executable code by at least effectively providing location of data arranged in one or more data-based forms, to a code-based execution processor for processing in code-based form, during the execution of the executable code.  
A method of executing executable code, wherein the method is implemented at least partly by a device, and wherein the method comprises: using a code-based execution form and a data-based execution form together to execute the same executable code, by at least: executing executable code, wherein the executing the executable code in a first form of execution that is either the code-based execution form or the data-based execution form; during the execution, performing at least the following: obtaining at least a part of data needed to execute the executable code arranged in the data-based form; obtaining at least a part of the data needed to execute the executable code arranged in the code-based form; providing location of data arranged in the data-based execution form, to a code-based execution processor for processing in the code-based execution form, during the execution of the same executable code; providing location of data arranged in the code-based form to a data-based execution processor for processing in the data-based form, during the execution of the same executable code; identifying one or more patterns of data in data arranged for processing in the data-based form of processing; and providing the data in the one or more identified patterns of data to the code-based execution processor for processing in the code-based form; and thereafter, switching from the first form of the execution to a second form of the execution that is a different from the second form of the execution, wherein the switching from the first form of the execution to the second form of the execution further comprises: switching between a data-based operator and code-based operator during the execution of the executable code by at least effectively providing a location of data arranged in one or more data-based form to a code-based execution processor for processing in the code-based form, during the execution of the executable code.
3. The method of claim 1, wherein the method further comprises: determining whether to switch from the first form of execution to the second form of the execution; and  23Teradata Corporation Docket Number 13-1007 COI switching from the first form of the execution to the second form of the execution when the determining determines to switch from the first form of the execution to the second form of the execution.
2. The method of claim 1, wherein the method further comprises: determining whether to switch from the first form of execution to the second form of the execution; and switching from the first form of the execution to the second form of the execution when the determining determines to switch from the first form of the execution to the second form of the execution.
4. The method of claim 1, wherein the providing of the location of data comprises: providing a direct location of the data arranged in one or more data- based forms, to a code-based execution processor for processing in code-based form.  
 3. The method of claim 1, wherein the effectively providing of the location of data comprises: providing a direct location of the data arranged in one or more data-based forms, to a code-based execution processor for processing in code-based form.
5. The method of claim 1, wherein the providing of the location of data comprises: providing random access to the data arranged for processing in one or more data-based forms, to a code-based execution processor for processing in code-based form.  
4. The method of claim 1, wherein the effectively providing of the location of data comprises: providing random access to the data arranged for processing in one or more data-based forms, to a code-based execution processor for processing in code-based form.
6. The method of claim 1, wherein the providing of the location of data comprises: providing sequential access to the data arranged for processing in one or more data-based forms, to a code-based execution processor for processing in code-based form.  
5. The method of claim 1, wherein the effectively providing of the location of data comprises: providing sequential access to the data arranged for processing in one or more data-based forms, to a code-based execution processor for processing in code-based form.
7. The method of claim 1, wherein the providing of the location of data comprises: identifying one or more patterns of data in data arranged for processing in a data-based form of processing; and providing data in the one or more patterns of data to a code-based execution processor for processing in a code-based form.  
Claims 7 is rejected under 35 U.S.C. 103 as being obvious over Pechanek et al. (US 5,682,544) in view of Weyerhaeuser et al. (US 2013/031,8504 A1) and further in view of Akilov et al. (US 2006/0101435 A1).  It would have obvious to one having ordinary skill in the art at the time the invention was made to combine the teachings of cited references. One of ordinary skill in the art at the time of the invention would have been motivated to modify Pechanek by incorporating 
It would have obvious to one having ordinary skill in the art at the time the invention was made to combine the teachings of cited references. One of ordinary skill in the art at the time of the invention would have been motivated to modify Pechanek by incorporating providing data in the one or more identified patterns of data to a code-based execution processor for processing in a code-based form, as Akilov for the purpose of simplifying of a code base and pattern definition. (See, par. 0051 of Akilov)
8. The method of claim 2, wherein the switching from the first form of flow of execution to the second form of flow of execution further comprises: synchronizing one or more data portions arranged in one or more data- based forms, with data arranged in a code-based form for execution, so that the one or more data portions and the data in the code-based form can be executed by the code-based execution processor.  
6. The method of claim 1, wherein the switching from the first form of flow of execution to the second form of flow of execution further comprises: synchronizing one or more data portions arranged in one or more data-based forms, with data arranged in a code-based form for execution, so that the one or more data portions and the data in the code-based form can be executed by the code-based execution processor.
9. The method of claim 8, wherein the synchronizing of one or more data portions further comprises: effectively stopping the processing of one or more data portions arranged for processing in one or more data-based forms so that the one or more data portions can be processed by a code-based execution processor.  
    7. The method of claim 6, wherein the synchronizing of one or more data portions further comprises: effectively stopping the processing of one or more data portions arranged for processing in one or more data-based forms so that the one or more data portions can be processed by a code-based execution processor.
10. The method of claim 2, wherein the switching from the first form of flow of execution to a second form of flow of execution further comprises: switching from a data-based form of execution to a code-based form of execution and then back to the data-based form of execution during the execution of executable code.  
    8. The method of claim 1, wherein the switching from the first form of flow of execution to a second form of flow of execution further comprises: switching from a data-based form of execution to a code-based form of execution and then back to the data-based form of execution during the execution of executable code.
11. The method of claim 1, wherein the method further comprises: construction of output dataflow (Data Constructor) or modification of existing dataflow.
  9. The method of claim 1, wherein the method further comprises: construction of output dataflow (Data Constructor) or modification of existing dataflow.
12. A device that includes one or more processors configured to use a code- based execution form and a data-based execution form to execute executable code, by at least providing location of data arranged in one or more data-based forms, to a code-based execution processor for processing in code-based form, during the execution of the executable code. 

10. A device that includes one or more processors configured to use a code-based execution form and a data-based execution form to execute executable code, by performing the steps of: executing executable code, wherein the executing the executable code in a first form of execution that is either the code-based execution form or the data-based execution form; during the execution, performing at least the following: obtaining at least a part of data needed to execute the executable code arranged in the data-based form; obtaining at least a part of the data needed to execute the executable code arranged in the code-based form; providing location of data arranged in the data-based execution form, to a code-based execution processor for processing in the code-based execution form, during the execution of the same executable code; providing location of data arranged in the code-based form to a data-based execution processor for processing in the data-based form, during the execution of 
13. The device of claim 12, wherein the one or more processors configured to use one or more instructions from an Instruction Set Architecture (ISA) reference.  
  21.	Claims is rejected under 35 U.S.C. 103(a) as being obvious over Pechanek et al. (US 5,682,544) in view of Bashteen et al. (US 2012/0323549 A1).
It would have obvious to one having ordinary skill in the art at the time the invention was made to combine the teachings of cited references. One of ordinary skill in the art at the time of the invention would have been motivated to modify Pechanek by incorporating processors configured to use instructions from an Instruction Set Architecture reference, as taught by Bashteen for the purpose of adaptation data is configured to be transmitted to the particular device. (See, par. 0043 of Bashteen.)

14. The device of claim 13, wherein the providing of the location of data comprises: providing random access to the data arranged for processing in one or more data-based forms, to a code-based execution processor for processing in code-based form.
As to claim 14, Pechanek discloses the device wherein the providing of the location of data comprises: providing random access to the data arranged for processing in one or more data-based forms, to a code-based execution processor for processing in code-based form.
15. The device of claim 13, wherein the providing of the location of data comprises: providing sequential access to the data arranged for processing in one or more data-based forms, to a code-based execution processor for processing in code- based form.  
As to claim 15, Pechanek discloses the device wherein the providing of the location of data comprises: providing sequential access to the data arranged for processing in one or more data-based forms, to a code-based execution processor for processing in code- based form.
16. The device of claim 13, wherein the providing of the location of data comprises: identifying one or more patterns of data in data arranged for processing in a data-based form of processing; and providing data in the one or more patterns of data to a code-based execution processor for processing in a code-based form.  
Claim 16 is rejected under 35 U.S.C. 103(a) as being obvious over Pechanek et al. (US 5,682,544) in view of Bashteen et al. (US 2012/0323549 A1) and further in view of Weyerhaeuser et al. (US 2013/031,8504 A1) and further in view of Akilov et al. (US 2006/0101435 A1).  
It would have obvious to one having ordinary skill in the art at the time the invention was made to combine the teachings of cited references. One of ordinary skill in the art at the time of the invention would have been motivated to modify Pechanek by incorporating identifying one or more patterns of data in data arranged for processing in a data-based form of processing, as taught Weyerhaeuser for the purpose to determine whether a pattern matches consumes less processing resources as compared to conventional techniques. In addition, optimizations of data flow graphs can be performed more rapidly. (See, paragraph 0008 of Weyerhaeuser)
It would have obvious to one having ordinary skill in the art at the time the invention was made to combine the teachings of cited references. One of ordinary skill in the art at the time of the invention would have been motivated to modify Pechanek by incorporating 
7. A non-transitory computer storage medium storing at least executable code that when executed uses a code-based execution form and a data-based execution form together in order to process data in a computing device, by at least providing location of data arranged in one or more data-based forms, to a code-based 26Teradata Corporation Docket Number 13-1007 COI execution processor for processing in code-based form, during the execution of the executable code.  
12. A non-transitory computer storage medium storing instructions that when executed uses a code-based execution form and a data-based execution form together in order to process data in a computing device, by performing the steps of: executing executable code, wherein the executing the executable code in a first form of execution that is either the code-based execution form or the data-based execution form; during the execution, performing at least the following: obtaining at least a part of data needed to execute the executable code arranged in the data-based form; obtaining at least a part of the data needed to execute the executable code arranged in the code-based form; providing location of data arranged in the data-based execution form, to a code-based execution processor for processing in the code-based execution form, during the execution of the same executable code; providing location of data arranged in the code-based form to a data-based execution processor for processing in the data-based form, during the execution of the same executable code; identifying one or more patterns of data in data arranged for processing in the data-based form of processing; and providing the data in the one or more identified patterns of data to the code-based execution processor for processing in the code-based form; and thereafter, switching from the first form of the execution to a second form of the execution that is a different from the providing location of data arranged in one or more data-based forms, to a code-based execution processor for processing in code-based form, during the execution of the executable code.
18. The non-transitory computer storage medium of claim 17, wherein the providing of the location of data comprises: providing sequential access to the data arranged for processing in one or more data-based forms, to a code-based execution processor for processing in code-based form.  
As to claim 18, Pechanek discloses the non-transitory computer storage medium wherein the providing of the location of data comprises:
providing sequential access to the data arranged for processing in one or more data-based forms, to a code-based execution processor for processing in code-based form
19. The non-transitory computer storage medium of claim 17, wherein the providing of the location of data comprises: identifying one or more patterns of data in data arranged for processing in a data-based form of processing; and providing data in the one or more patterns of data to a code-based execution processor for processing in a code-based form.  
Claims 9 is rejected under 35 U.S.C. 103 as being obvious over Pechanek et al. (US 5,682,544) in view of Weyerhaeuser et al. (US 2013/031,8504 A1) and further in view of Akilov et al. (US 2006/0101435 A1).  It would have obvious to one having ordinary skill in the art at the time the invention was made to combine the teachings of cited references. One of ordinary skill in the art at the time of the invention would have been motivated to modify Pechanek by incorporating identifying one or more patterns of data in data arranged for processing in a data-based form of processing, as taught Weyerhaeuser for the purpose to determine whether a pattern matches consumes less processing resources as compared to conventional techniques. In addition, optimizations of data flow graphs can be performed more rapidly. (See, paragraph 0008 of Weyerhaeuser)

20. The non-transitory computer storage medium of claim 17, wherein the providing of the location of data comprises: providing random access to the data arranged for processing in one or more data-based forms, to a code-based execution processor for processing in code-based form.
As to claim 20, Pechanek discloses the non-transitory computer storage medium wherein the providing of the location of data comprises:
providing random access to the data arranged for processing in one or more data-based forms, to a code-based execution processor for processing in code-based form.













Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-5, 8-10, 12, 17-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pechanek et al (US 5,682,544).

As to claim 1, Pechanek discloses a method of executing executable code, wherein the method is implemented at least partly by a device, and wherein the method comprises: 
using a code-based (“control flow”) execution form and a data-based (“data flow”) execution form to execute the executable code, by at least providing location (“destination”) of data arranged in one or more data-based forms, to a code-based execution processor for processing in code-based form, during the execution of the executable code (col. 9, ll. 52- col. 10, ll. 49, “… A set of decisions must be made to determine an architecture for a processing element. One major set of decisions concerns the format of instructions and data--see Flynn 85 for a review of the universe of format options available and their impact to cost and performance) and the other major set of decisions concerns the functions to be executed by the architecture. … instruction format has the requirements to identify processors or groups of processors, separate instructions from data, identify operands, and result destinations. … A fairly standard instruction format is used with the unique addition of the AUTO bit as representing an automatic execution mode. The auto execution mode represents a capability that switches the execution mode of the PEs from an instructions execution only mode to a data dependent mode of execution. The control of the switch from a control flow execution mode to a data flow execution mode is programmable by use of the AUTO bit to engage the data flow mode and a rule that allows the return to control flow instruction execution mode. An instruction with the AUTO bit active is executed first due to normal instruction control flow execution sequencing and then it is executed each time valid data is received in the processing unit. The data flow execution continues until a new instruction is received which stops the previous "AUTO" instruction from executing and begins the execution of the newly received instruction, which may also be another AUTO instruction).

As to claim 2, Pechanek discloses the method wherein the method further comprises: 
executing the executable code in a first form of execution that is either a code-based execution form or a data-based execution form (col. 10, ll. 48-55, The auto execution mode represents a capability that switches the execution mode of the PEs from an instructions execution only mode to a data dependent mode of execution. The control of the switch from a control flow execution mode to a data flow execution mode is programmable by use of the AUTO bit to engage the data flow mode and a rule that allows the return to control flow instruction execution mode. An instruction with the AUTO bit active is executed first due to normal instruction control flow execution sequencing and then it is executed each time valid data is received in the processing unit); and
thereafter, switching from the first form of the execution to a second form of the execution that is a different from the second form of the execution (Pechanek  at col. 10 ll. 46-48, the auto execution mode represents a capability that switches the execution mode of the PEs from an instructions execution only mode to a data dependent mode of execution. The control of the switch from a control flow execution mode to a data flow execution mode is programmable by use of the AUTO bit to engage the data flow mode), and wherein the switching from the first form of the execution to the second form of the execution further comprises: 
switching between a data-based operator (“section of code, instruction element of code”) and code-based operator during the execution of the executable code by at least effectively providing location of data arranged in one or more data-based forms, to a code-based execution processor for processing in code-based form, during the execution of the executable code (Pechanek  at col. 11, ll. 10-26, elements, an automatic mode can be specified where, instead of requiring the repeated sending of a Multiply instruction to the PEs after each network execution cycle in order to initiate the next network cycle, the automatic mode would begin the next update cycle automatically after receipt of the newly calculated Y values. This automatic mode is initiated by setting the AUTO bit to a "1" in the instruction desired);

As to claim 3, Pechanek discloses the method wherein the method further comprises: 
determining whether to switch from the first form (“control flow”) of execution to the second form (“data flow”) of the execution (Pechanek  at col. 10, ll. 49-52, the auto bit determine the switching method “the control of the switch from a control flow execution mode to a data flow execution mode is programmable by use of the AUTO bit to engage the data flow mode and a rule that allows the return to control flow instruction execution mode.”); and 
switching from the first form of the execution to the second form of the execution when the determining determines to switch from the first form of the execution to the second form of the execution (Pechanek  at col. 10, ll. 43-46, the AUTO bit as representing an automatic execution mode. The auto execution mode represents a capability that switches the execution mode of the PEs from an instructions execution only mode to a data dependent mode of execution.).

As to claim 4, Pechanek discloses the method wherein the location of data comprises:
providing a direct location of the data arranged in one or more data- based forms, to a code-based execution processor for processing in code-based form (Pechanek  at col. 10, ll. 43-59, a fairly standard instruction format is used with the unique addition of the AUTO bit as representing an automatic execution mode [i.e. location of data arranged]. The auto execution mode represents a capability that switches [i.e. the execution mode of the PEs from an instructions execution only mode to a data dependent mode of execution. The control of the switch from a control flow execution mode to a data flow execution mode is programmable by use of the AUTO bit to engage the data flow mode and a rule that allows the return [i.e. data-based execution form, to a code-based execution form]  to control flow instruction execution mode. An instruction with the AUTO bit active is executed first due to normal instruction control flow execution sequencing and then it is executed each time valid data is received in the processing unit. The data flow execution continues until a new instruction is received which stops the previous "AUTO" instruction from executing and begins the execution of the newly received instruction, which may also be another AUTO instruction).

As to claim 5, Pechanek discloses the method wherein the providing of the location of data comprises:
providing random access to the data arranged for processing in one or more data-based forms, to a code-based execution processor for processing in code-based form (Pechanek  at col. 10 ll. 46-59, the auto execution mode represents a capability [i.e. that switches the execution mode of the PEs from an instructions execution only mode to a data dependent mode of execution. The control of the switch [i.e. random access] code-based form to a data- based] from a control flow [i.e. code-based] execution mode to a data flow [i.e. data-based] execution mode is programmable by use of the AUTO bit to engage the data flow mode … The data flow execution continues until a new instruction is received which stops the previous "AUTO" instruction from executing and begins the execution of the newly received instruction, which may also be another AUTO instruction).

As to claim 8, Pechanek discloses the method wherein the switching from the first form of flow of execution to the second form of flow of execution further comprises:
synchronizing one or more data portions arranged in one or more data- based forms, with data arranged in a code-based form for execution, so that the one or more data portions and the data in the code-based form can be executed by the code-based execution processor (col. 8, ll. 27-45, a method of synchronistically controlling tree operations must be utilized. If varying function execution timings are to be allowed in each tree node then an asynchronous interfacing method must be provided between the tree stages. For simplicity of implementation that guarantees the synchronization control … The ALU element has a SWitch 1 [i.e. dataflow / data-based], SW1, block on its output and two SWitch 2s [i.e. code-based], SW2, blocks bypassing the ALU. The communicating ALU tree can be placed into one of two modes, namely a function execution mode and a communications mode, also termed a bypass mode. A common control signal is used at each ALU element in order to guarantee that all nodes of the tree provide the same mode of operation. One of the functions specified by the tree control signal, an accompanying tag signal or common distributed signal, is the ALU bypass. Both switches, SW1 and SW2. Further, at col. 15, ll. 5-21 and claims 2, 10).

As to claim 9, Pechanek discloses the method wherein the synchronizing of one or more data portions further comprises: 
effectively stopping the processing of one or more data portions arranged for processing in one or more data-based forms so that the one or more data portions can be processed by a code-based execution processor ("AUTO" instruction stop data flow execution whenever the newly received instruction receive. At col. 10, ll. 43-59, instruction format is used with the unique addition of the AUTO bit as representing an automatic execution mode. The auto execution mode represents a capability that switches the execution mode of the PEs from an instructions execution only mode to a data dependent mode of execution. The control of the switch from a control flow execution mode to a data flow execution mode is programmable by use of the AUTO bit to engage the data flow mode and a rule that allows the return to control flow instruction execution mode. An instruction with the AUTO bit active is executed first due to normal instruction control flow execution sequencing and then it is executed each time valid data is received in the processing unit. The data flow execution continues until a new instruction is received which stops the previous "AUTO" instruction from executing and begins the execution of the newly received instruction, which may also be another AUTO instruction).

As to claim 10, Pechanek discloses the method wherein the switching from the first form of flow of execution to a second form of flow of execution further comprises: 
switching from a data-based form of execution to a code-based form of execution and then back to the data-based form of execution during the execution of executable code (Pechanek  at col. 10, ll. 48-56, the control of the switch from a control flow execution mode to a data flow execution mode is programmable by use of the AUTO bit to engage the data flow mode and a rule that allows the return to control flow instruction execution mode. An instruction with the AUTO bit active is executed first due to normal instruction control flow execution sequencing and then it is executed each time valid data is received in the processing unit. The data flow execution continues until a new instruction is received).

As to claim 12, (a device claim) recites substantially similar limitations to claim 1 (a method claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 17, (a non-transitory computer storage medium claim) recites substantially similar limitations to claim 1 (a method claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 18, (the non-transitory computer storage medium claim) recites substantially similar limitations to claim 6 (the method claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 20, (the non-transitory computer storage medium claim) recites substantially similar limitations to claim 5 (the method claim) and is therefore rejected using the same art and rationale set forth above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or no obviousness.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6 is rejected under 35 U.S.C. 103 as being obvious over Pechanek et al. (US 5,682,544) in view of Akilov et al. (US 2006/0101435 A1).  

As to claim 6, Pechanek does not explicitly disclose the method providing sequential access to the data arranged for processing in one or more data-based forms, to a code-based execution processor for processing in code-based form.

However, Akilov discloses the method of providing sequential access to the data arranged for processing in one or more data-based forms, to a code-based execution processor for processing in code-based form (par. 0085, “method for construction and analysis of representative data, operative in accordance with a preferred embodiment of the present invention, and to FIG. 3B, which is a simplified pictorial illustration of an example call flow, constructed and operative in accordance with a preferred embodiment of the present invention. In FIG. 3A, representation builder 125 preferably emulates the execution environment of code base 100 and constructs representative data, such as a call graph, a control flow graph, a cross language dependency graph and a data flow graph. Pattern detector 127 preferably searches for patterns in the representative data in conjunction with pattern definition 110, such as by searching the control flow graph to verify the sequence of instruction as specified by the pattern definition 127, such as by verifying that a first instruction is invoked prior to a second instruction. … .”. Further, see pars. 0051-0053 and claim 1).

It would have obvious to one having ordinary skill in the art at the time the invention was made to combine the teachings of cited references. One of ordinary skill in the art at the time of the invention would have been motivated to modify Pechanek by incorporating the method providing sequential access to the data arranged for processing in one or more data-based forms, to a code-based execution processor for processing in code-based form, as taught Akilov for the purpose correspond to instruction sequences specified in pattern definitions. (See, paragraph 0086 of Akilov)

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being obvious over Pechanek et al. (US 5,682,544) in view of Weyerhaeuser et al. (US 2013/0290298 A1) and further in view of Akilov et al. (US 2006/0101435 A1).  

As to claim 7, Pechanek does not explicitly disclose identifying one or more patterns of data in data arranged for processing in a data-based form of processing and providing data in the one or more patterns of data to a code-based execution processor for processing in a code-based form.  

However, Weyerhaeuser discloses the method identifying one or more patterns of data in data arranged for processing in a data-based form of processing (Weyerhaeuser at Fig. 1, par. 0016,  the initial data flow [i.e. data-based] graph is optimized, at 130, using a model optimizer. The model optimizer accesses at least one of a plurality of patterns to identify a matching pattern and executes [i.e. processes] at least one optimization rule associated with a matching pattern. Subsequently, at 140, execution of the query is initiated using the optimized data flow graph); and 
It would have obvious to one having ordinary skill in the art at the time the invention was made to combine the teachings of cited references. One of ordinary skill in the art at the time of the invention would have been motivated to modify Pechanek by incorporating identifying one or more patterns of data in data arranged for processing in a data-based form of processing, as taught Weyerhaeuser for the purpose to determine whether a pattern matches consumes less processing resources as compared to 

Further, Akilov discloses providing data in the one or more patterns of data to a code-based execution processor for processing in a code-based form (par. 0050, “Code analyzer 120 preferably employs a representation builder 125 to construct a representation of code base 100. Representation builder 125 preferably emulates the execution environment of code base 100 and constructs representative data, such as a call graph, control flow, and data flow. Such representative data are described in more detail below with reference to FIGS. 2, 3A and 3B. A pattern detector 127 preferably processes the representative data in conjunction with pattern definitions 110 to find patterns within the representative … Code analyzer 120 may further utilize an operand resolver 130 to resolve possible values of variables. Operand resolver 130 typically operates on segments of code base 100 associated with the detected patterns found within the representative data. The scope of the variables to be resolved is typically defined in pattern definitions 110, … .” Further, see par. 0085).

It would have obvious to one having ordinary skill in the art at the time the invention was made to combine the teachings of cited references. One of ordinary skill in the art at the time of the invention would have been motivated to modify Pechanek by incorporating providing data in the one or more identified patterns of data to a code-based execution processor for processing in a code-based form, as Akilov for the purpose of simplifying of a code base and pattern definition. (See, par. 0051 of Akilov)
As to claim 19, (the non-transitory computer storage medium claim) recites substantially similar limitations to claim 7 (the method claim) and is therefore rejected using the same art and rationale set forth above.

Claim 11 is rejected under 35 U.S.C. 103 as being obvious over Pechanek et al. (US 5,682,544) in view of Weyerhaeuser et al. (US 2013/0290298 A1).

As to claim 11, Weyerhaeuser discloses the method further comprises: modification of existing dataflow (data flow optimized using rules to determining how to change the data flow graph. If the data flow graph is more complex and several rules can be applied, rule-based optimization techniques change / modify data flow based on  preconditions. At par. 0037, “The diagrams 600-900 of FIGS. 6-9 illustrate how patterns can be identified and corresponding rules applied. Starting with the diagram 600 of FIG. 6, it is first determined that pattern 1 and corresponding rule 1 cannot be applied. This process continues until it is determined that pattern N, … the adaptive rule chaining approach is more efficient in that the identification of patterns requires less computing resources, especially with regard to stepped optimizations (i.e., optimizations in which a first rule modifies at least one node in the data flow graph followed by at least one subsequent rule that modifies at least one node in the modified data flow … .”).

It would have obvious to one having ordinary skill in the art at the time the invention was made to combine the teachings of cited references. One of ordinary skill in the art at the time of the invention would have been motivated to modify Pechanek by 

Claims 13-14 are rejected under 35 U.S.C. 103(a) as being obvious over Pechanek et al. (US 5,682,544) in view of Bashteen et al. (US 2012/0323549 A1).

As to claim 13, Pechanek does not explicitly disclose wherein the one or more processors configured to use one or more instructions from an Instruction Set Architecture (ISA) reference.
However, Bashteen wherein the one or more processors configured to use one or more instructions from an Instruction Set Architecture (ISA) reference (pars. 0042-0043, The instruction thus representing the design element has the information about the element location relative to all other instructions (e.g., at a fixed, known address) which comprise the design. This allows the processor to "know" the entire make up of the design, the location of the design elements in memory and data dependencies. …  The parallel processor system combines the control flow and data flow processing into one unique entity)
	It would have obvious to one having ordinary skill in the art at the time the invention was made to combine the teachings of cited references. One of ordinary skill in the art at the time of the invention would have been motivated to modify Pechanek by incorporating processors configured to use instructions from an Instruction Set 

As to claim 14, Pechanek discloses the device wherein the providing of the location of data comprises: providing random access to the data arranged for processing in one or more data-based forms, to a code-based execution processor for processing in code-based form (Pechanek  at col. 10 ll. 46-59, the auto execution mode represents a capability [i.e. that switches the execution mode of the PEs from an instructions execution only mode to a data dependent mode of execution. The control of the switch [i.e. random access] code-based form to a data- based] from a control flow [i.e. code-based] execution mode to a data flow [i.e. data-based] execution mode is programmable by use of the AUTO bit to engage the data flow mode … The data flow execution continues until a new instruction is received which stops the previous "AUTO" instruction from executing and begins the execution of the newly received instruction, which may also be another AUTO instruction).






Claim 15 is rejected under 35 U.S.C. 103(a) as being obvious over Pechanek et al. (US 5,682,544) in view of Bashteen et al. (US 2012/0323549 A1) and further in view of Akilov et al. (US 2006/0101435 A1).  

As to claim 15, Pechanek does not explicitly disclose providing sequential access to the data arranged for processing in one or more data-based forms, to a code-based execution processor for processing in code- based form.

However, Akilov discloses the device wherein the providing of the location of data comprises: 
providing sequential access to the data arranged for processing in one or more data-based forms, to a code-based execution processor for processing in code- based form (par. 0085, “method for construction and analysis of representative data, operative in accordance with a preferred embodiment of the present invention, and to FIG. 3B, which is a simplified pictorial illustration of an example call flow, constructed and operative in accordance with a preferred embodiment of the present invention. In FIG. 3A, representation builder 125 preferably emulates the execution environment of code base 100 and constructs representative data, such as a call graph, a control flow graph, a cross language dependency graph and a data flow graph. Pattern detector 127 preferably searches for patterns in the representative data in conjunction with pattern definition 110, such as by searching the control flow graph to verify the sequence of instruction as specified by the pattern definition 127, such as by verifying that a first instruction is invoked prior to a second instruction. … .”. Further, see pars. 0051-0053 and claim 1).

It would have obvious to one having ordinary skill in the art at the time the invention was made to combine the teachings of cited references. One of ordinary skill in the art at the time of the invention would have been motivated to modify Pechanek by incorporating the method providing sequential access to the data arranged for processing in one or more data-based forms, to a code-based execution processor for processing in code-based form, as taught Akilov for the purpose correspond to instruction sequences specified in pattern definitions. (See, paragraph 0086 of Akilov)

Claim 16 is rejected under 35 U.S.C. 103(a) as being obvious over Pechanek et al. (US 5,682,544) in view of Bashteen et al. (US 2012/0323549 A1) and further in view of Weyerhaeuser et al. (US 2013/0290298 A1) and further in view of Akilov et al. (US 2006/0101435 A1).  

As to claim 16, Pechanek does not explicitly disclose identifying one or more patterns of data in data arranged for processing in a data-based form of processing and providing data in the one or more patterns of data to a code-based execution processor for processing in a code-based form.

However, Weyerhaeuser discloses the device wherein the providing of the location of data comprises: identifying one or more patterns of data in data arranged for processing in a data-based form of processing (Weyerhaeuser at Fig. 1, par. 0016,  the initial data flow [i.e. data-based] graph is optimized, at 130, using a model optimizer. The model optimizer accesses at least one of a plurality of patterns to identify a matching pattern and executes [i.e. processes] at least one optimization rule associated with a matching pattern. Subsequently, at 140, execution of the query is initiated using the optimized data flow graph); 

It would have obvious to one having ordinary skill in the art at the time the invention was made to combine the teachings of cited references. One of ordinary skill in the art at the time of the invention would have been motivated to modify Pechanek by incorporating identifying one or more patterns of data in data arranged for processing in a data-based form of processing, as taught Weyerhaeuser for the purpose to determine whether a pattern matches consumes less processing resources as compared to conventional techniques. In addition, optimizations of data flow graphs can be performed more rapidly. (See, paragraph 0008 of Weyerhaeuser)

Further, Akilov discloses providing data in the one or more patterns of data to a code-based execution processor for processing in a code-based form  (par. 0050, “Code analyzer 120 preferably employs a representation builder 125 to construct a representation of code base 100. Representation builder 125 preferably emulates the execution environment of code base 100 and constructs representative data, such as a call graph, control flow, and data flow. Such representative data are described in more detail below with reference to FIGS. 2, 3A and 3B. A pattern detector 127 preferably processes the representative data in conjunction with pattern definitions 110 to find patterns within the representative … Code analyzer 120 may further utilize an operand resolver 130 to resolve possible values of variables. Operand resolver 130 typically operates on segments of code base 100 associated with the detected patterns found within the representative data. The scope of the variables to be resolved is typically defined in pattern definitions 110, … .” Further, see par. 0085).

It would have obvious to one having ordinary skill in the art at the time the invention was made to combine the teachings of cited references. One of ordinary skill in the art at the time of the invention would have been motivated to modify Pechanek by incorporating providing data in the one or more identified patterns of data to a code-based execution processor for processing in a code-based form, as Akilov for the purpose of simplifying of a code base and pattern definition. (See, par. 0051 of Akilov)


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Kabir whose telephone number is (571)270-1341. The examiner can normally be reached on M-F, 8:00 am - 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571) 272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Mohammad Kabir/
Examiner, Art Unit 2199
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199